DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willaredt et al. (US 2009/0223093) (“Willaredt”).
Claim 15: a folding-out articulated mast (5) with a turntable rotatable about a vertical axis (vertical axis shown in Fig. 1 indicates a turntable with 3 rotating relative to 2) and with a plurality of mast segments (5), the mast segments are each pivotable on articulated joints about articulated axes relative to an adjacent mast segment or the turntable (at 6), wherein at least one mast is formed by a hollow structure of wall elements connected with each other (Fig. 5), wherein at least one of the wall elements includes a recess region with a recess (14), wherein a material thickness of the at least one wall in the recess region is less than a material thickness of the at least one wall element outside the recess region (11) such that the at least one wall element is closed in the recess region (Fig. 5);
Claim 16: wherein the recess is arranged on an inner side of the wall element (Fig. 5);
Claim 17: wherein the at least one wall element includes a plurality of recesses to form a truss-like structure with webs and pocket surfaces (11/12), wherein the pocket surfaces have a reduced material thickness compared to the webs (Fig. 2/5);
Claim 18: wherein the webs have the same material thickness as the material thickness of the at least one wall element outside the recess region (12 vs. another 12);
Claim 19: wherein the at least one mast segment has a substantially planar outer side (Fig. 2/5);
Claim 20: wherein the at least one wall element includes a plurality of recesses of the mast segment formed as web plates (Fig. 5);
Claim 21: wherein a surface portion and/or a relative depth of the recess increases toward a top of the at least one mast segment (increases stepwise in Fig. 5);
Claim 22: wherein a last of the plurality of mast segments is a mast top and includes recesses (last 5 in Fig. 1);
Claim 23: wherein inner edges of the recess are rounded (inner edge of 12 in Fig. 2 has rounded corner);
Claim 24: wherein the recess is circumferentially closed (inner edge of 12 in Fig. 2 has rounded corner that is closed with other parts of recess);
Claim 25: wherein the at least one wall element includes a plurality of recesses arranged in cascade form (there are many 12’s in Fig. 2);
Claim 26: wherein the recess is a milled recess (11 is milled for recesses in Fig. 2; “cut-out” implies milling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Stephen et al. (US 4989774) (“Stephen”). Willaredt discloses all the limitations of the claims as discussed above. Willaredt does not directly show a recess that is an etched recess.
Stephen shows a similar device having a recess that is an etched recess for the purpose of keeping the recesses at a consistent thickness for predictable elasticity results for its load bearing structure (column 4, lines 27-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt as taught by Stephen and include Stephen’s similar device having a recess that is an etched recess for the purpose of keeping the recesses at a consistent thickness for predictable elasticity results for its load bearing structure.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Jianjun et al. (CN101666162A) (“Jianjun”). Willaredt discloses all the limitations of the claims as discussed above; and
Claim 29: wherein the at least one wall element includes a plurality of recesses that form webs and pocket surfaces, the webs extending along a longitudinal direction (12; Fig. 2/5).
Willaredt does not directly show:
Claim 28: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fiber layers, wherein the recess region comprises fewer fiber layers compared to a number of fiber layers in the wall element outside the recess region;
Claim 29: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fibers, wherein the plurality of fibers forming the webs are aligned parallel to the longitudinal direction of the webs.
Jianjun shows a similar device having:
Claim 28: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fiber layers, wherein the recess region comprises fewer fiber layers compared to a number of fiber layers in the wall element outside the recess region (figure 3);
Claim 29: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fibers, wherein the plurality of fibers forming the webs are aligned parallel to the longitudinal direction of the webs (figure 3);
for the purpose of maintaining less weight while ensuring higher strength and fatigue resistance, thus prolonging the service life of the joint arm (English abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt as taught by Jianjun and include Jianjun’s similar device having:
Claim 28: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fiber layers, wherein the recess region comprises fewer fiber layers compared to a number of fiber layers in the wall element outside the recess region;
Claim 29: wherein the at least one wall element comprises a fiber-reinforced composite material with a plurality of fibers, wherein the plurality of fibers forming the webs are aligned parallel to the longitudinal direction of the webs;
for the purpose of maintaining less weight while ensuring higher strength and fatigue resistance, thus prolonging the service life of the joint arm.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Munuswamy et al. (US 9290363) (“Munuswamy”). Willaredt discloses all the limitations of the claims as discussed above. Willaredt does not directly show that a material thickness of the at least one wall in the recess region is about 1 mm.
Munuswamy shows a similar device having a material thickness of the at least one wall in the recess region is about 1 mm for the purpose of obtaining full penetration welds for increase apparatus service life (column 10, lines 39-56; note “or less”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt as taught by Munuswamy and include Munuswamy’s similar device having a material thickness of the at least one wall in the recess region is about 1 mm for the purpose of obtaining full penetration welds for increase apparatus service life.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willaredt in view of Jianjun and Munuswamy. Willaredt discloses all the limitations of the claims as discussed above. Willaredt does not directly show that a material thickness of the at least one wall outside the recess region is 3 mm.
Munuswamy shows a similar device having a material thickness of the at least one wall outside the recess region is 3 mm for the purpose of obtaining full penetration welds for increase apparatus service life (column 10, lines 39-56; note “or less”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Willaredt and Jianjun as taught by Munuswamy and include Munuswamy’s similar device having a material thickness of the at least one wall outside the recess region is 3 mm for the purpose of obtaining full penetration welds for increase apparatus service life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0021264 discloses recesses 18 as shown in Fig. 3-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652